                    Case 1:21-cr-10071-PBS Document 92-2 Filed 05/06/21 Page 1 of 2
                                                                                    U.S. Department of Justice

                                                                                    Drug Enforcement Administration




James Richard Cann aka Michael R. Cann and Jane              M. Donovan
c/o James Krasnoo/Esq.
l(rasnoo, Klehm and l alkner
28 Andover Street
unit240
Andover, MA 01810-4885


               NOTICE OF SEIZURE OF PROPERTY AND INITIATION OF
                  ADMINISTRATIVE FORFEITURE PROCEEDINGS
                            SEIZED PROPERTY IDENTIFYING INFORMATION
            Notice Date: February 11,2021                   Asset lD Number: 21-DEA-672814
            Notice Letter lD: 238607 (use lD when searching for assets during online filing)
            Description of Seized Property: $6,573.00 U.S. Currency
            Seizure Date and Location: The asset(s) referenced in this notice letter were seized on December 16,
            2020 by the DEA at Billerica, Massachusetts.
            Forfeiture Authority: The forfeiture of this property has been initiated pursuant to 21 USC 881 and the
            followinq additionalfederal laws: 19 U.S.C. SS 1602-1619. 18 U.S.C. S 983 and 28 C.F.R. Parts 8 and 9

I.   THE GOVERNMENT MAY GONSIDER GRANTING PETITIONS FOR REMISSION OR MITIGATION, WHICH PARDONS
     ALL OR PART OF THE PROPERTY FROM THE FORFEITURE.

     TO REQUEST A PARDON OF THE PROPERTY YOU MUST FILE A PETITTON FOR REMISSION OR MITIGATION

     A. What to File: You may file both a claim (see section ll below) and a Petition for Remission or Mitigation (Petition).
         lf you file only a petition and no one else files a claim, your petition will be decided by the seizing agency.
     B. To File a Petition: A petition should be filed online or by mailing it via the U.S. Postal Service or a Commercial
         Delivery Service to the Drug Enforcement Administration (DEA), Forfeiture Counsel, Asset Forfeiture Section 8701
         Morrissette Drive, Springfield, VA 22152. It must be received no later than 11:59 PM EST thirty (30) days of your
         receipt of this Notice. See 28 C.F.R. Parts 8 and 9.
     C. Requirements for Petition: The petition must include a description of your interest in the property supported by
        documentation and any facts you believe justify the return of the property and be signed under oath, subject to the
        penalty of perjury or meet the requirements of an unsworn statement under penalty of perjury. See 28 U.S.C. S
        1746.
     D. Petition Forms: A petition need not be made in any particular form but a standard petition form and the link to file
        the petition online are available at https://www.forfeiture.qov/FilinqPetition.htm. lf you wish to file a petition online for
        the assets referenced in the asset list of this letter, please use the Notice Letter lD referenced above.
     E. Supporting Evidence: Although not required, you may submit supporting evidence (for example, title paperwork or
        bank records showing your interest in the seized property) to substantiate your petition.
     F. No Attorney Required: You do not need an attorney to file a petition. You may, however, hire an attorney to
        represent you in filing a petition.
     G. Petition Granting Authority: The ruling official in administrative forfeiture cases is the Forfeiture Counsel. The
         ruling official in judicial forfeiture cases is the Chief, Money Laundering and Asset Recovery Section, Criminal
         Division, Department of Justice. See 28 C.F.R. S 9.1.
     H. Regulations for Petition: The Regulations governing the petition process are set forth in 28 C.F.R. Part 9, and are
        available at www.forfeiture. qov.
                        Case 1:21-cr-10071-PBS Document 92-2 Filed 05/06/21 Page 2 of 2


James Richard Cann                                            Notice of Seizure

       l'   Penalties for Filing False or Frivolous Petitions: A petition containing false information may subject the
            petitionerto criminalprosecution under 18 U.S.C. S 1001 and 18 U.S.C. S 1621.
       J.   Online Petition Exclusions: lf you cannot find the desired assets online, you must file your petition in writing at the
            address listed above. For more details regarding what assets can be petitioned online, please see the Frequenfly
            Asked Questions at https://www.forfeiture.qov/FilinqPetitionFAQs.htm.

II.    TO CONTEST THE FORFEITURE OF THIS PROPERTY IN UNITED STATES DTSTRICT COURT YOU MUST FILE A
       CLAIM. If you do not file a claim, you will waive your right to contest the forfeiture of the asset. Additionatly, if no other
       claims are filed, you may not be able to contest the forteiture of this asset in any other proceeding, criminal or civil.

       A.    To File a Claim: A claim must be filed to contest the forfeiture. A claim should be filed online or by mailing it via
             the U.S. Postal Service or a Commercial Delivery Service to the DEA, Forfeiture Counsel, Asset Forfeiture Section
             8701 Morrissette Drive, Springfield, VA 22152.
       B.    Time Limits: A claim must be filed within 35 days of the date of this letter; therefore, you must file your claim by
             11 :59 PM EST on March 18,2021. See 18 U.S.C. $ 983(a)(2). A claim is deemed filed on the date received by the
             agency at the address listed above.
       C.    Requirements for Claim: A claim must be filed online or in writing, describe the seized property, state your
             ownership or other interest in the property and be made under oath, subject to penalty of perjury or meet the
             requirements of an unsworn statement under penalty of perjury. See 18 U.S.C. S 983(aX2XC) and 28 U.S.C. S 1246.
       D.    Claim Forms: A claim need not be made in any particular form, but a standard claim form and the link to file the
             claim online are available at https://www.forfeiture.qov/FilinqClaim.htm. See 18 U.S.C. g 983(a)(2)(D). lf you wish to
             file a claim online for the assets referenced in the asset list of this letter, please use the Notice Letter lD referenced
             above.
       E.    Supporting Evidence: Although not required, you may submit supporting evidence (for example, title paperwork or
             bank records showing your interest in the seized property) to substantiate your claim.
       F.    No Attorney Required: You do not need an attorney to file a claim. You may, however, hire an attorney to
             represent you in filing a claim.
       G.    When You File a Claim: A timely claim stops the administrative forfeiture proceeding. The seizing agency
             foruvards the timely claim to the U.S. Attorney's Office for further proceedings. You may also file a petition for
             remission or mitigation.
       H.    Penalties for Filing False or Frivolous Claims: lf you intentionally file a frivolous claim you may be subject to a
             civil fine. See 18 U.S.C. S 983(h). lf you intentionally file a claim containing false information, you may be subject to
             criminal prosecution. See 18 U.S.C. S 1001.
       L     lf No Claim is Filed: Failure to file a claim by 11:59 PM EST on March 18,2021 may result in the property being
             forfeited to the United States.
       J.    Online Glaim Exclusions: lf you cannot find the desired assets online, you must file your claim in writing and send
             to the address listed above. For more details regarding what assets can be claimed online, please see the
             Frequently Asked Questions at https://www.forfeiture.qov/FilinqClaimFAQs.htm.

III.   TO REQUEST RELEASE OF PROPERTY BASED ON HARDSHIP
       A.   Hardship Release: Upon the filing of a proper claim, a claimant may request release of the seized property during the
            pendency of the forfeiture proceeding due to hardship if the claimant is able to meet specific conditions. See 18 U.S.C.
            e83(f);28 c.F.R. S 8.15.
       B.   To File Hardship Release: The hardship request cannot be filed online and must be in writing. The claimant must
            establish the following:
              o Claimant has a possessory interest in the property;
              o Claimant has sufficient ties to the community to assure that the property will be available at the time of trial;
                  and
              r Government's continued possession willcause a substantial hardship to the claimant.
       C.   Regulations for Hardship: A complete list of the hardship provisions can be reviewed at 18 U.S.C. S 983(0 and 28
            C.F.R. S 8.15. Some assets are not eligible for release.




                                                                  Page 2 of 2
